 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                                     EASTERN DISTRICT OF CALIFORNIA

 9

10   ANDRE KENNETH STUCKEY,                           Case No. 1:18-cv-01557-LJO-SAB (PC)
11                        Plaintiff,                  ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS REGARDING
12          v.                                        DISMISSAL OF CERTAIN CLAIMS AND
                                                      DEFENDANTS
13   J. JUAREZ, et al.,
                                                      (ECF Nos. 15, 16, 17)
14                        Defendants.
15

16          Plaintiff Andrew Kenneth Stuckey is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

18   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On March 27, 2019, the Magistrate Judge screened Plaintiff’s originally filed complaint,

20   and found that Plaintiff stated a cognizable claim against Defendants Chanelo and Peacock for

21   violation of the Equal Protection Clause of the Fourteenth Amendment but failed to state any

22   other cognizable claims against any other defendants. (ECF No. 12.) Plaintiff was ordered to

23   either file a first amended complaint or notify the Court of his willingness to proceed only on the

24   cognizable claim. (Id. at 16.)

25          On April 16, 2019, Plaintiff filed a first amended complaint. (ECF No. 13.) On May 28,

26   2019, the Magistrate Judge screened Plaintiff’s first amended complaint and again found that

27   Plaintiff stated a cognizable claim against Defendants Chanelo and Peacock for violation of the

28   Equal Protection Clause of the Fourteenth Amendment but failed to state any other cognizable
                                                     1
 1   claims against any other defendants. (ECF No. 14.) Plaintiff was ordered to either file a second

 2   amended complaint or notify the Court of his willingness to proceed only on the cognizable

 3   claim. (Id. at 18.)

 4          On June 7, 2019, Plaintiff filed a second amended complaint. (ECF No. 15.) On July 24,

 5   2019, the Magistrate Judge issued findings and recommendations that this action proceed on

 6   Plaintiff’s complaint against Defendants Chanelo and Peacock, and that all other claims and

 7   Defendants be dismissed. (ECF No. 16.) On August 9, 2019, Plaintiff filed objections to the

 8   findings and recommendations. (ECF No. 17.)

 9          First, the Court notes that in the filed objections, Plaintiff writes that his claim for

10   violation of the Equal Protection Clause of the Fourteenth Amendment is against Defendants

11   Chanelo, Peacock, Salcedo, Marquez, Gaddis, and Tafoya. (ECF No. 17 at 1.) However,

12   Plaintiff’s equal protection claim was only brought against Defendants Chanelo and Peacock and

13   that portion of the complaint did not contain any facts concerning these other Defendants. (ECF

14   No. 15 at 23.) Defendants Salcedo, Marquez, Gaddis, and Tafoya were only named in the

15   deliberate indifference claim under the Eighth Amendment concerning their actions regarding the

16   alleged failure to properly interview Plaintiff after the attack. (ECF No. 15 at 14-16.) To the

17   extent Plaintiff is now alleging that Defendants Salcedo, Marquez, Gaddis, and Tafoya violated

18   his Fourteenth Amendment rights for their actions investigating the attack, such facts do not state

19   a claim for violation of the Equal Protection Clause. Plaintiff argues that these Defendants failed

20   to properly interview him concerning the attack and who the perpetrator was, however, Plaintiff
21   concedes that he informed these Defendants that he had been attacked, and concedes that the

22   attacker, Inmate Poumele, and the other Samoan inmate, Inmate Maiava, were both in fact

23   charged with rules violations for possession of weapons stemming from the incident following the

24   interviews of all inmates. (ECF No. 15 at 16.) In addition, Plaintiff concedes he was found not

25   guilty for any of his actions during the incident. (Id.) Thus, the facts do not demonstrate Plaintiff

26   was treated differently from the Samoan inmates through the investigation and punishment phase
27   of the incident.

28          Second, regarding Plaintiff’s claim for deliberate indifference to a serious medical need,
                                                      2
 1   Plaintiff’s objections emphasize that Nurses Vitto and Palomino repeatedly refused to give

 2   Plaintiff pain medication for head pain despite his repeated requests for such pain medication, and

 3   refused his requests to see a physician. (ECF No. 17 at 13.) Plaintiff was eventually diagnosed

 4   by Dr. Patel with posttraumatic headaches and was prescribed Ibuprofen. (Id. at 14.) Plaintiff

 5   repeatedly told Dr. Patel that the Ibuprofen was not working for his headaches and demanded a

 6   CT Scan. (Id.) The facts alleged do not appear to rise even to the level of medical malpractice or

 7   negligence, let alone demonstrate any of the Defendants denied, or intentionally interfered with

 8   necessary medical treatment, or that any decision was medically unacceptable or chosen with a

 9   conscious disregard of an excessive risk to Plaintiff’s health. See Snow v. McDaniel, 681 F.3d

10   978, 988 (9th Cir. 2012) (“A difference of opinion between a physician and the prisoner—or

11   between medical professionals—concerning what medical care is appropriate does not amount to

12   deliberate indifference.”).

13          Third, regarding Plaintiff’s claim for deliberate indifference for failure to protect him

14   during the prison riot, the cases cited by Plaintiff do not change the analysis conducted in the

15   Magistrate Judge’s findings and recommendations. In Stubbs, cited by Plaintiff, the inmate was

16   being chased down a corridor by twenty to thirty inmates and came across two guards who he

17   requested help from, and the guards entered another room and closed the door leaving the inmate

18   to fend for himself. Stubbs v. Dudley, 849 F.2d 83, 84 (2d Cir. 1988). The Second Circuit found

19   the “evidence supported the conclusion that [the officers] had adequate time to assess the serious

20   threat facing Stubbs and a fair opportunity to afford him protection at no risk to himself or the
21   security of the prison but nevertheless callously refused to permit Stubbs to pass with him to

22   safety behind the administration door.” Id. at 86-87. In the other case cased by Plaintiff, the

23   Sixth Circuit held that taking all evidence in favor of Plaintiff, a reasonable jury could conclude

24   the officers had an opportunity to prevent a stabbing death by: “(1) by opening the door to the

25   yard to permit Fails to elude Eggleston; (2) by restraining Eggleston at the door; (3) by shutting

26   the door before Eggleston could follow Fails into the yard; and (4) by intervening when Eggleston
27   attacked Fails in the yard as the guards looked on.” Walker v. Norris, 917 F.2d 1449, 1453 (6th

28   Cir. 1990). In Walker, there were multiple opportunities for the guards to intervene over an
                                                     3
 1   extended time to stop the ongoing attack occurring by one inmate against one other inmate. Id. at

 2   1451-52. The facts in the present case do not demonstrate that Defendants were deliberately

 3   indifferent to Plaintiff’s safety, but were responding to a chaotic riot situation and taking

 4   reasonable steps to maintain control through orders to the inmates to prone out in the yard, and

 5   coordinated tactics between the team of officers utilizing weapons which in fact dissipated the

 6   riot in less than one minute after Plaintiff was attacked, according to Plaintiff’s own complaint.

 7   (ECF Nos. 11, 14.)

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

10   Magistrate Judge’s findings and recommendations are supported by the record and by proper

11   analysis.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.     The findings and recommendations issued on July 24, 2019, (ECF No. 16), are

14                 adopted in full;

15          2.     This action shall proceed on Plaintiff’s second amended complaint, filed June 7,

16                 2019, (ECF No. 15), against Defendants Chanelo and Peacock for violation of the

17                 Equal Protection Clause of the Fourteenth Amendment;

18          3.     All other claims and Defendants are dismissed based on Plaintiff’s failure to state

19                 claims upon which relief may be granted; and

20          4.     This action is referred back to the assigned Magistrate Judge for further
21                 proceedings consistent with this order.

22
     IT IS SO ORDERED.
23

24      Dated:     August 21, 2019                           /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                     4
